Perlin, C.J. Claimant, City of Highwood, seeks payment of $234.75 for services rendered under a contract with the State of Illinois, Department of Public Works and Buildings, Division of Highways. The agreement in which respondent undertook to pay to claimant for maintenance of city streets provided for repairs, snow removal, and all other items of maintenance expense except street cleaning. Pursuant to said agreement, claimant presented statements of account in the sum requested, hut was refused because of the closing of the Biennium Appropriation. The parties have stipulated that the sum requested is lawfully due claimant. Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $234.75.